VICKERY, P. J.
Epitomized Opinion
This was an action for personal injuries -brought by Pring, a 15-year-old girl. The plaintiff claimed that while she-was standing in a -street car, she' was thrown to floor by the violent and sudden starting of car. Evidence showed that girl was bádly crippled. Special requests were- submitted by both plaintiff and defendant. The plaintiff’s charge was in effect that if the car started by an unusual jerk, then defendant was liable. The defendant’s request ■ which was also given to the effect that there was-'no liability on defendant unless there was an unusual jerk.. The court instructed ' that defendant might be liable if there was a sudden or unusual jerk and also that the street ear company -might be liable where the condition of the passenger was • such to knowledge of operator of the car, to see that the passenger was safely seated before starting! As a verdict was rendered for plaintiff, error was prosecuted. In reversing Judge Barnes of Common Pleas Court, it was held by Court of Appeals.
1. The court’s charge was erroneous in that'.it-did not limit the grounds of negligence to those set forth in the petition.
2. Where the instructions in two different parts: of court’s charge are inconsistent and contradictory and it cannot be determined which instruction the jury followed, the charge is prejudicial.